United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1163
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
James L. Anderson,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 18, 2006
                                Filed: September 25, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       James L. Anderson appeals the sentence that the district court1 imposed after
he pleaded guilty to two counts of robbing a federally insured bank, in violation of
18 U.S.C. § 2113(a), and one count of brandishing a firearm during one of the
robberies, in violation of 18 U.S.C. § 924(c)(1)(A)(ii). On appeal, counsel has moved
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967), in
which he argues that the sentence imposed is too harsh, and that Anderson should



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
have received a sentence reduction in light of his role in the bank robberies as an aider
and abettor.

       Anderson may not, however, challenge his sentence as too severe, because the
district court sentenced him consistent with the parties’ plea agreement. See United
States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995) (“A defendant who explicitly and
voluntarily exposes himself to a specific sentence may not challenge that punishment
on appeal.”). Further, we have carefully reviewed the record in accordance with
Penson v. Ohio, 488 U.S. 75 (1988), and have found no nonfrivolous issues.

      Accordingly, we affirm the district court’s judgment, and we grant counsel
leave to withdraw. We also deny Anderson’s motions for appointment of new
counsel.
                     ______________________________




                                          -2-